DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 4-8 are pending and examined below. This action is in response to the claims filed 10/18/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 10/18/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 10/18/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 10/18/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 10/18/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Engle et al. (US 2020/0064826) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson, JR et al. (US 2018/0136656) in view of Engle et al. (US 2020/0064826).

Regarding claims 1, 7, and 8, Rasmusson discloses a system for evaluating a pick up or drop off location including a server comprising a communication unit, a storage unit and one or more processors, the communication unit being configured to communicate with a plurality of vehicles, including a particular automatic vehicle (¶14 and ¶54-55 – computer systems 600 including a server corresponding to the recited server/processing system with a processor 602, memory 604, storage 606, an input/output (I/O) interface 608, a communication interface 610, and a bus 612 where the transportation network includes autonomous vehicles and derives for specific rides corresponding to the recited plurality of vehicles, including a particular vehicle), 
each of which generates images resulting from picking up a vehicle exterior view, wherein the one or more processors are programmed to (¶11 and ¶20 - the autonomous vehicle may use sensor data and take many factors into consideration when determining an appropriate pick-up or drop-off location where the sensor array includes optical cameras corresponding to the recited vehicle generating images of a vehicle exterior view) 
decide a plurality of candidate spots at each of which the particular automatic vehicle halts in order for a passenger to get on or get off the particular automatic vehicle, based on the images generated by the particular automatic vehicle (¶38 and Fig. 4 - one or more potential pick-up or drop-off locations), 
wherein the plurality of candidate spots are decided based on a first predetermined condition that each candidate spot is not legally prohibited (¶35 and ¶40 - situational view may display graphical representations of available pick-up or drop-off locations such as 410C only if it is safe and legal for the autonomous vehicle to perform the functions necessary to navigate to the location.) 
store position information about each of the plurality of the candidate spots, in the storage unit (¶15 - Dynamic transportation matching system 160 may also store and access ride information. Ride information may include locations related to the ride, traffic data, alternate routes, optimal pick-up or drop-off locations for the ride), 
determine a halt condition of the particular automatic vehicle for halting at each of the decided candidate spots, based on the images generated by the particular automatic vehicle (¶44-48 and Fig. 5 – element 550-560 for ranking locations according to respective viability corresponding to the recited determine halt condition), and 
store information indicating the halt condition for each candidate spot, in the storage unit (¶42 - historical data may indicate previous pick-up and drop-off locations corresponding to the recited stored information of candidate spots), and wherein 
the halt condition of the particular automatic vehicle is determined based on at least one of (the at least one of condition determines only one element must be present to meet claims as written)
a vehicle rank of the particular automatic vehicle (¶40 – based on specification ¶73 vehicle rank is being interpreted as vehicle size, therefore determining the locations and size of the negative spaces (e.g., the space between objects) inside a space parameter based on the length of the autonomous vehicle corresponding to the recited a vehicle rank of a particular vehicle), 
a vehicle type of the particular automatic vehicle (¶40 - determining the locations and size of the negative spaces (e.g., the space between objects) based on the length of the autonomous vehicle), 
the number of passengers of the particular automatic vehicle;
the particular automatic vehicle or the server decides a traveling route along which the particular automatic vehicle goes based on the determined halt condition and gives notice of the traveling route to the particular automatic vehicle such that the particular automatic vehicle travels to one or more of the candidate spots, as halt spots, for which the halt condition is satisfied (¶51 -  computing device provides instructions to navigate to the highest-ranked location, as this location is likely a suitable location to drop-off or pick-up a passenger corresponding to the recited the particular automatic vehicle or the server decides a traveling route along which the particular automatic vehicle goes based on the determined halt condition where the computing device may be autonomous-vehicle UI device 148. In this case, autonomous-vehicle UI device 148 may send instructions to navigation system 146 corresponding to the recited gives notice of the traveling route to the particular automatic vehicle such that the particular automatic vehicle travels to one or more of the candidate spots based on location whose viability score is above a threshold score corresponding to the recited halt condition being satisfied); and 
automatic driving control of the particular automatic vehicle is performed based on the decided traveling route (¶51 - the computing device may be autonomous-vehicle UI device 148. In this case, autonomous-vehicle UI device 148 may send instructions to navigation system 146 where autonomous instructions to the navigations system corresponding to the recited automatic driving control based on the determined navigation route).
While Rasmusson does disclose a number of different conditions to be fulfilled to determine ideal halt spots, it does not disclose finding a spot based on an obstacle not being between the roadway and the sidewalk.
However, Engle discloses a ridesharing system including determining regions for user-pick up such as a second predetermined condition that an obstacle does not exist between a roadway and a sidewalk at each candidate spot (¶4 and Fig. 8 – identifying pickup regions based on desirable or undesirable characteristics of the area including an area of a road immediately adjacent to an occupied bus stop, an area of a road with a large puddle, an area of a road with a temporary barricade between the road and a sidewalk, an area of a road in a construction zone, etc. The combination of the halt condition identification of Rasmusson with the undesirable user pick-up characteristics of Engle fully disclose the elements as claimed) 
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the halt condition identification of Rasmusson with the undesirable user pick-up characteristics of Engle in order to improve desirability and convenience involved with user pick-up and drop-off in rideshare services (Engle - ¶4).

Regarding claim 4, Rasmusson further discloses each of the plurality of the vehicles or the server decides a priority for selecting each of the decided candidate spots as the halt spot, based on the images (¶40-48 – viability score is weighted to give spots rankings corresponding to the recited priority for selecting each of the candidate spots); and 
the server selects the halt spot, based on the position information and the priority about each of the plurality of the candidate spots (¶40-48 – ranking is based on weighted composite of a characterization score and a historical score including location that is large enough, well lit, free of traffic, and close to the destination than it is to find a historically popular location).

Regarding claim 5, Rasmusson further discloses when each of the plurality of the vehicles stops in order for an occupant to get on or get off the vehicle, each vehicle sends stop record information including a stop position and a stop date and hour, to the server; and the server stores a plurality of pieces of the stop record information received from the plurality of the vehicles (¶14 and ¶42-46 – historical data including time windows and respective traffic patterns are recorded where the computing system 600 including a server corresponding to the recited server/processing system), and 
updates the priority of each of the plurality of the candidate spots, based on the plurality of pieces of the stop record information (¶44-48 – ranking derived from historical data corresponding to the recited updating priority of candidate spots based on saved stop record information).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson, JR et al. (US 2018/0136656) in view of Engle et al. (US 2020/0064826), as applied to claim 1 above, in view of Klein et al. (US 2017/0169366).

Regarding claim 6, while Rasmusson further discloses selecting from a plurality of candidate spots as well as selecting the highest ranked spot not necessarily the first one corresponding to the recited traveling through spots, it does not explicitly disclose giving notice based on traveling through a spot.
However Klein discloses a system of adjusting ride sharing schedules and routes including selects at least one candidate spot from the plurality of the candidate spots, as an additional halt spot for the particular automatic vehicle, based on the position information about each of the plurality of the candidate spots, while the particular automatic vehicle is traveling along the traveling route, alters the traveling route such that the particular automatic vehicle further goes through the additional halt spot, and gives notice of the altered traveling route to the particular automatic vehicle (¶33-35 - the notification output including the ride-sharing route can be modified to add one or more pickup locations and one or more drop-off locations).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the selecting from a plurality of candidate spots of Rasmusson in view of Engle with the modification of the route and notification of Klein in order to provide additional time or include additional passengers (Klein - ¶33-35).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pilarski et al. (US 2017/0329332) discloses a system of controlling the operations of an autonomous vehicle including identifying different detected objects in points of ingress including identifying objects in bike lanes, shoulders, parking lanes, sidewalks, and regions between sidewalks and roadways (¶79).

Colella et al. (US 2017/0229020) discloses a parallel parking assist system including the identifications of obstacles surrounding the vehicle as well as distance between the vehicle and curb as well as projected clearance for vehicle doors (¶45-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665